DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-12, 19-20 and 23-24 are cancelled. 
Claims 25-45 are new. Claims 37-45 are withdrawn herein.
Claims 13-18, 21-22 and 25-36 are under examination.

Election by Original Presentation – Claims Withdrawn
Newly submitted claim 37-45 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Originally elected claims 10-22 of elected Group II are drawn to receiving an abnormal bone representation, receiving a generic bone model, registering the generic bone representation to the abnormal bone representation, identifying one or more abnormal regions of the abnormal bone by comparing the generic bone model to the abnormal bone representation and generating a surgical plan.
In contrast, new claims 37-45 are drawn to segmenting received image data of normal bones based on anatomical structures of a normal bone, identifying an abnormality free registration area from segments partitioned from the abnormal bone representation, transform the generic bone model and determining an abnormal region based on a degree of disconformity. 
New claims 37-45 have shifted from the originally elected invention. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for s 37-45 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 61/779805 filed 3/13/2013 is acknowledged.


Claim Rejections - 35 USC § 103
	The 35 USC 103 rejections of the previous Office Action are withdrawn in view of Applicant’s amendments that integrated the limitation drawn to calculating a disconformity of claim 15 into claim 13
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
	Claims 13-18, 21-22 and 25-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Masjedi et al. (Proc MechE Part H: J Engineering in Medicine, vol. 227 (2012) pages 421-427) and further in view of Kasoderkar. (US 2013/0114866)
	Masjedi et al. teach registering an idealized model created from normal bones (Abstract) of femoral bone with an actual bone having a deformity and color coding the difference between the ideal surfaces and the real surface (page 6, col. 1), as in claims 10 and 13. Masjedi et al. teach that their method is used to better plan surgical procedures (Abstract), as in claims 10 and 13.
	Masjedi et al. teach creating a 3D model of the normal proximal femur (page 442, col. 1, par 3) using mathematical fitting and geometric shapes (page 442, col. 2, par. 1-2) derived from 46 CT (i.e. images) scans of subjects wherein abnormal hips were excluded, i.e. creating a statistical shape model using a plurality of images of normal bones from a group of subjects having normal bone anatomy. It is noted that the instant specification describes a statistical shape model as a generic normal bone model (par. 0007). 	
	Masjedi et al. teach segmenting 46 datasets of normal bone structures, as in claim 25. 
	Masjedi et al. does not explicitly teach using a statistical shape model however, Masjedi et al. makes obvious the use of statistical shape models as less desirable substitute for his method. Masjedi et al. teach (page 424, col. 2, par. 2):

	Therefore, Masjedi et al. does contemplate statistical-shape models as an alternative generic bone model to the mathematical model that he teaches, as in claim 13, 25 and 29.
	Masjedi et al. further teaches robotic surgery guided by a model (page 424, col. 2, par. 3). 
	Masjedi et al. also makes obvious generating a graphical representation illustrating one or more generic normal bone model (Figures 1 and 2), as in claim 22.
Masjedi et al. make obvious a method of facilitating automated control of a robotic surgical tool by processing a statistical shape model of a bone, as in claims 13 and 22.
Masjedi et al. does not teach calculating a degree of disconformity between a segment of the registered generic normal bone and segment of the abnormal bone representing using a first plurality of model features extracted from the normal bone representation and abnormal bone representation, as in claims 13, 27 and 37. 
Masjedi et al. do not teach claims 14-19 and 21.
Kasodekar et al. teach determining “depth” Do of the generic model and “depth” Dr of the overgrowth, radius of the generic model Rs, and angle of the pathogenic shape (Figure 10 and par. 41); Kasodekar et al. teach defining contour points between the pathogenic surface and “generic” model (Figure 12 and par. 0042), i.e. extracting model 
Kasodekar et al. (US 2013/0114866) make obvious partitioning the generic normal bone model and abnormal bone model into segments and identifying from the segments an abnormality free area, creating a registered model using a comparison between abnormality free area and a registered segment, matching the abnormality free segment to a registered model and aligning remaining segments of the generic model with segments of the abnormal bone (Figures 4, 5, 7, and 16-23), as in claim 14. 
Kasodekar et al. teach a calculating a volumetric difference using the contour points (item 312 in Figures 18-23), as in claim 16.
Kasodekar et al. make obvious computing a statistical distance between model features and the abnormal features (Figures 6-10) wherein Kasodekar et al. teach distances between features on the pathogenic bone structure and generic model, as in claim 17.
Kasodekar et al. teach aligning a pathogenic bone to a generic model which is a circular shape and delineating the overgrowth of the bone that should be resectioned (Figure 4, 5, and 7, item 312 and par. 0038); Kasodekar et al. also teach subtracting out the new bone surface (par. 0051 and Figures 18 and 19) and therefore make obvious subtracting for one or more abnormal regions a volumetric parameter of the “generic model” from a volumetric parameter of the segment of the abnormal bone and 
Kasodekar et al. teach at least a volume, shape, location that is subtracted out (see Figure 19), as in claim 19.
Kasodekar et al. teach generating surface points and angles describing the normal bone structure (Figures 18 and 19), i.e. generating a generic normal bone model including a parametric model comprising parameters characterizing the normal bone anatomy, as in claim 21.
The limitations of claims 28-36 which depend from independent claim 27 have similar limitation to claims depending from claim 13, addressed above.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the model guided robotic surgery taught by  Masjedi et al. with the statistical shape model taught by Masjedi et al.  One of skill in the art would have been motivated to use a statistical shape model because Masjedi et al. teaches that they are more accurate (page 424, col. 2, par. 2). Masjedi et al. also teaches that the statistical shape model can be used with robotic surgery and therefore one of skill in the art would have had a reasonable expectation of success at success. 
	Applying the standards of KSR for obviousness, combining the teachings of Masjedi et al. with Kasodekar et al. it would have been obvious to calculate a degree of disconformity between the abnormal bone and statistical shape model. The features of claims 13 and 27 are taught by Masjedi et al. and Kasodekar et al. At the time of the invention a practitioner could have combined the teachings of Masjedi et al. for registering a generic bone model to an abnormal bone representation as made obvious 
It would have been further obvious to one of ordinary skill in the art at the time the invention was made to have performed the model guided robotic surgery using a statistical shape model as made obvious by Masjedi et al. in combination with Kasodekar et al. who teaches identifying an abnormality-free bone region by comparing a pathogenic bone to a generic “normal” bone structure, identifying a pathogenic bone region and subtracting the pathogenic bone region from the bone model. Kasodekar et al. provide motivation by teaching that there is a need for a computer-aided system or method which provides more conventional, more efficient and more accurate measures for modeling the resection volume prior to surgery (par. 0005). One of skill in the art would have had a reasonable expectation of success at combining the teachings of Masjedi et al. with Kasodekar et al. because both teach computer aided methods to design surgical guides and Kasodekar et al. also teaches that their planning method can be used with robot-guided surgery (par. 0036). 
Furthermore, it would have been prima face obvious to one having ordinary skill in the art at the time the invention was made to modify Masjedi et al. to include the computerized planning methods disclosed in Kasodekar et al., because both teach computer aided robotic surgery using a “generic” representation of a bone structure for comparison with the bone structure to be modified by the surgery. One of ordinary skill in the art would have recognized that the results of the combination were predictable, KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396.

	Claims 13-18, 21-22 and 25-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Masjedi et al. (Proc MechE Part H: J Engineering in Medicine, vol. 227 (2012) pages 421-427) in view of Wirex Speetjens et al. (US 2013/0166256) and further in view of Kasodekar et al. (US 2013/0114866).
	Masjedi et al. teach registering an idealized model created from normal bones (Abstract) of femoral bone with an actual bone having a deformity and color coding the difference between the ideal surfaces and the real surface (page 6, col. 1), as in claims 10 and 13. Masjedi et al. teach that their method is used to better plan surgical procedures (Abstract), as in claim 13.
	Masjedi et al. teach creating a 3D model of the normal proximal femur (page 442, col. 1, par 3) using mathematical fitting and geometric shapes (page 442, col. 2, par. 1-2) derived from 46 CT (i.e. images) scans of subjects wherein abnormal hips were excluded, i.e. creating a statistical shape model using a plurality of images of normal bones from a group of subjects having normal bone anatomy. It is noted that the instant specification describes a statistical shape model as a generic normal bone model (par. 0007). 
	Masjedi et al. makes obvious generating a graphical representation illustrating one or more generic normal bone model (Figures 1 and 2), as in claim 22.
	Masjedi et al. does not explicitly teach using a statistical shape model.

	Wirex Speetjens et al. teach that the anatomical knowledge of the physical object may be condensed into the SSM and that the SSM may be compiled from a set of x-rays (par. 0055).
	Masjedi et al. in view of Wirex Speetjens et al. do not teach calculating a degree of disconformity between a segment of the registered generic normal bone and segment of the abnormal bone representing using a first plurality of model features extracted from the normal bone representation and abnormal bone representation, as in claims 13, 27 and 37. 
Masjedi et al. in view of Wirex Speetjens et al. do not teach claims 14-19 and 21.
Kasodekar et al. teach determining “depth” Do of the generic model and “depth” Dr of the overgrowth, radius of the generic model Rs, and angle of the pathogenic shape (Figure 10 and par. 41); Kasodekar et al. teach defining contour points between the pathogenic surface and “generic” model (Figure 12 and par. 0042), i.e. extracting model features from the generic model and abnormal bone features, calculating a degree of disconformity between segments of the generic model and abnormal bone using the model features, and determining the segment of the abnormal bone to be abnormal, as in claims 13, 15, and 27.
Kasodekar et al. make obvious partitioning the generic normal bone model and abnormal bone model into segments and identifying from the segments an abnormality 
Kasodekar et al. teach a calculating a volumetric difference using the contour points (item 312 in Figures 18-23), as in claim 16.
Kasodekar et al. make obvious computing a statistical distance between model features and the abnormal features (Figures 6-10) wherein Kasodekar et al. teach distances between features on the pathogenic bone structure and generic model, as in claim 17.
Kasodekar et al. (US 2013/0114866) teach aligning a pathogenic bone to a generic model which is a circular shape and delineating the overgrowth of the bone that should be resectioned (Figure 4, 5, and 7, item 312 and par. 0038); Kasodekar et al. also teach subtracting out the new bone surface (par. 0051 and Figures 18 and 19) and therefore make obvious subtracting for one or more abnormal regions a volumetric parameter of the “generic model” from a volumetric parameter of the segment of the abnormal bone and determining a part of alteration (as in item 312 in Figures 4, 5 and 7) using the subtracted volumetric parameter of the abnormal region, as in claim 18.
Kasodekar et al. teach at least a volume, shape, location that is subtracted out (see Figure 19), as in claim 19.
Kasodekar et al. teach generating surface points and angles describing the normal bone structure (Figures 18 and 19), i.e. generating a generic normal bone model 
The limitations of claims 28-36 which depend from independent claim 27 have similar limitation to claims depending from claim 13, addressed above.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the bone modeling and robotic surgery taught by Masjedi et al. with the statistical shape modeling from 2-D segmentation of images taught by Wirex Speetjens et al. Wirex Speetjens et al. provide motivation by teaching that the anatomical knowledge of a physical object may be condensed in a SSM.  One of skill in the art would have had a reasonable expectation of success at combining the teachings of Masjedi et al. with Wirex Speetjens et al. because Masjedi et al. teach that an SSM may be used for robotic surgery Wirex Speetjens et al. teach that their method may be used to design surgical guides (par. 0035).
Applying the standards of KSR for obviousness, combining the teachings of Masjedi et al. in view Wirex Speetjens et al. with Kasodekar et al. it would have been obvious to calculate a degree of disconformity between the abnormal bone and statistical shape model. The features of claims 13 and 27 are all taught by Masjedi, et al., Wirex Speetjens et al., and Kasodekar et al. At the time of the invention a practitioner could have combined the teachings of Masjedi et al. for registering a generic bone model to an abnormal bone representation as made obvious by Masjedi et al. and then calculating a degree of disconformity between the abnormal and normal bone models by measuring a depth of overgrowth as taught by Kasoderkar.

Furthermore, applying the KSR standard of obviousness to Masjedi et al., Wirex Speetjens et al. and Kasodekar et al. it is concluded that the combination of the references represents a combination of known design elements which yield the predictable result of manipulating information taken from anatomical data such as bone, averaging that data to create statistical shape model and comparing and modifying that information in combination to an anatomical part to be modified by Masjedi et al., Wirex Speetjens et al. and Kasodekar et al. using computer modeling to determine parts of a bone to be resectioned using a robotic surgical guide.  As a result, the predictable result of modifying an abnormal bone in a surgery using a robotic can would be achieved. .

Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive. 
Applicants argue (Remarks, page 14, par. 2) that Kasodekar discloses measuring a depth of overgrowth in a pathological femur relative to an approximating sphere which is not a normal bone model.
In response, Examiner agrees that a sphere is not a “normal bone model” as claimed which requires image data of normal bones. However the combination of Masjedi et al. and Kasodekar et al. or Masjedi et al., Wirex Speetjens et al. and Kasodekar et al. would make the step of calculating a degree of disconformity between an abnormal bone and normal bone model obvious. The references of Masjedi et al. and Kasodekar et al. or Masjedi et al., Wirex Speetjens et al. and Kasodekar et al. teach all of the recited features such that using the standards set forth by KSR, combining the teachings of the cited references would yield predictable results. 
Applicants argue (Remarks, page 14, par. 2) that Kasodekar et al. makes no mention or suggestion of any particular segments of the approximating sphere based on which disconformity with an abnormal bone segment could possibly be determined.
In response Kasodekar et al. does teach calculating determining “depth” Do of the generic model and “depth” Dr of the overgrowth, radius of the generic model Rs, and angle of the pathogenic shape (Figure 10 and par. 41), which are parameters for r of the overgrowth over the perimeter of the sphere as shown in Figure 10 is a calculation of disconformity that when combined with the teaches of Masjedi et al. and Wirex Speetjens et al. make claims 13 and 27 obvious. 
Applicants argue that as an example (Remarks, page 15, par. 2) the specification (par. 0064) discloses computing a degree of disconformity between the abnormal bone segment and the corresponding registered SS model segment; the degree of disconformity can be calculated as a statistical distance between one or more features extracted from the abnormal bone segment and one or more features extracted from the corresponding SS model segment.
In response, the cited prior art makes overlapping an abnormal bone segment with a “model” bone and calculating a measured difference obvious to one of skill in the art. Masjedi et al. teach registering an idealized model created from normal bones (Abstract) of femoral bone with an actual bone having a deformity and color coding the difference between the ideal surfaces and the real surface (page 6, col. 1). It would be obvious to use an SS bone model (taught in both Masjedi and Wirex Speetjens) as the idealized model. It would also be obvious to calculate a difference or “degree of disconformity” such as the Dr distance in Kasodekar. While each of Masjedi, Wirex Speetjens, and Kasodekar do not teach the limitations of all of independent claims 13 and 27, the combination of references teach all of the elements such that using the standard under KSR, the claimed limitations are obvious.
Suggestion for Examiner Interview
Applicant is advised to contact the Examiner at the below listed contact information in order to set up an Interview to discuss the rejections maintained and newly set forth herein.  It is noted that an Interview with the Examiner serves to move prosecution forward and clarify remaining issues in the Office Action.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/Anna Skibinsky/
Primary Examiner, AU 1631